Per Curiam. This is the same case reported in 28 Ill. App. 79. On the trial of the case below, the claim for car 3043 was not delivered. The allowance of this claim on the former trial was error, and for that alone the judgment was reversed and the cause remanded. There has been some little change in the stipulation, so as to show more clearly the relationship of appellees and the receiver of the Chicago, Pekin & Southwestern R. R. Co. in respect to the cars in question. Otherwise the proof is substantially the same as it was when the case was here before. We do not think that the change in the stipulation makes any material difference in the principle upon which the case was decided. As we said in our former opinion, we think the Supreme Court has substantially settled the law applicable to the case in favor of appellees’ contention. Appellant v. C., R. I. & P. R. R. Co., 109 Ill. 136. Having passed on the main questions here involved, when it was here on a former occasion, we do not feel at liberty to change our ruling, since the judgment of the Circuit Court is in conformity thereto. The judgment of the court below is therefore affirmed. Judgment affirmed. Judge Smith dissents, and says he does not think the case in 109 Ill. controls this case, and that the case is materially different in its facts from what it was when it was here before.